Citation Nr: 0725759	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  00-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction over the claims 
folders was subsequently transferred to the RO in Providence, 
Rhode Island.

In June 2005, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
October 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran did not participate in combat with the enemy and 
does not have PTSD due to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claim was initially 
decided prior to the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA, to include notice 
that she should submit all pertinent evidence in her 
possession, by letter mailed in December 2005.  The veteran 
was also informed in June 2001 that evidence from sources 
other than service records may be used as supporting evidence 
of her claimed in-service stressor.  She was provided notice 
with respect to the disability-rating and effective-date 
elements of her claim in May 2006.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the receipt of all pertinent evidence, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in May 2006.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App.


Analysis

The veteran contends that she incurred PTSD during active 
duty service due to her work as a medical professional where 
she had daily contact with hospital patients who were 
amputees.  The veteran also claims that she was sexually 
assaulted twice during active duty and that her husband, whom 
she married during active duty service, was emotionally and 
physically abusive towards her.  

As a preliminary matter, the Board notes that the veteran's 
allegation that she was assaulted and abused during service 
has not been verified with corroborating evidence.  Service 
medical records contain no evidence that the veteran was 
treated for any psychiatric condition or injuries during 
service, and the examination report for separation in April 
1971 shows that the veteran was found to be psychiatrically 
normal upon clinical examination.  The veteran was notified 
in a June 2001 letter that evidence from sources other than 
service records may be used as supporting evidence of her 
claimed in-service stressors of personal assault; however, no 
such evidence has been submitted.  The veteran also testified 
at her June 2005 videoconference hearing that she did not 
report the incidents of sexual assault, and therefore, the 
only evidence in support of her contentions that she was 
assaulted and abused during service are her own statements.  
As noted above, a veteran's lay testimony alone will not be 
enough to establish the occurrence of an alleged non-combat 
stressor.  While the Board is sympathetic to the veteran's 
contentions of assault and abuse, service connection for PTSD 
cannot be granted on the basis of the veteran's alleged in-
service personal assaults as there is no corroborating 
evidence that these incidents occurred.

With respect to the veteran's claimed stressor of daily 
exposure to wounded soldiers, the Board notes that there is 
conflicting evidence as to whether the veteran meets the 
criteria for a valid diagnosis of PTSD related to this 
claimed stressor.  In support of the veteran's claim are 
treatment records from the VA Medical Center (VAMC) showing 
that the veteran underwent weekly counseling for major 
depression, PTSD, and bipolar disorder following a June 1999 
psychiatric hospitalization.  In addition, the veteran was 
provided a February 1999 VA contract examination where she 
was diagnosed with PTSD related to emotional trauma sustained 
while serving as a medic in active service.  On the other 
hand, the record contains two additional VA examination 
reports, dated in September 2000 and April 2004, finding that 
the veteran does not meet the criteria for PTSD related to 
her active duty service.

The Board finds that the veteran's VAMC treatment records and 
the opinion of the February 1999 contract examiner are of 
little probative value.  Neither the veteran's treating VA 
psychiatrist nor the February 1999 examiner reviewed the 
veteran's pertinent medical history, including service 
records, and their diagnoses were based on the veteran's 
recitation of history.  In addition, it is not clear from the 
February 1999 examination report whether the examiner would 
have diagnosed PTSD if the alleged sexual assaults could not 
serve as a basis for the diagnosis.  Significantly, the 
elements supporting the examiner's diagnosis of PTSD included 
flashbacks about the sexual assaults and a constant fear of 
being hurt by someone.  

In the Board's opinion, the most probative evidence 
concerning whether the veteran has PTSD related to a verified 
service stressor consists of the reports of the September 
2000 and April 2004 VA examinations.  The examiners reviewed 
the entire claims folder, including the veteran's service 
medical records, and properly supported their conclusions.  
During these examinations the veteran reported that she had 
been assaulted and raped by a family friend prior to her 
entry into active duty service.  The April 2004 VA examiner 
concluded that the veteran began experiencing mild symptoms 
of PTSD following this incident and that her in-service 
exposure to amputees did not lead to PTSD as she had no 
caretaker responsibilities toward them.  In addition, the 
April 2004 examiner diagnosed the veteran with severe major 
depressive disorder and PTSD.  The examiner found that the 
diagnosis of PTSD was associated with the veteran's pre-
service sexual trauma and not her exposure to wounded 
soldiers during active duty.  Similarly, the September 2000 
VA examiner concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD based on her exposure to 
wounded soldiers as she had no primary care responsibilities 
for them.  The veteran was found to have major depressive 
disorder with psychotic features, and no diagnosis of PTSD 
was rendered.

As the most probative medical evidence of record establishes 
that the veteran does not have PTSD related to a verified in-
service stressors, the Board concludes that the preponderance 
of the evidence is against the claim.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


